DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 7-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et.al. (US 2021/0385439) (Weijia Zhu).
Regarding Claim 1, Zhu discloses an image decoding method, performed by a decoding apparatus, comprising: obtaining a Block-based Delta Pulse Code Modulation (BDPCM) flag for a current block [See Paragraphs 5-6 and  170-179]; obtaining a BDPCM direction flag for the current block based on the BDPCM flag representing that BDPCM is applied to the current block [See Paragraphs 179-180];  and storing an intra prediction mode of a prediction direction derived based on the BDPCM direction flag as an intra prediction mode of the current block [See Paragraphs 422-437, 444 and Figs. 9A-10].
Regarding Claims 2 and 12, Zhu discloses wherein the BDPCM direction flag represents a horizontal direction or a vertical direction as the prediction direction block [See Paragraphs 16-17 and 232-256].
Regarding Claim 7, Zhu discloses wherein when a value of the BDPCM direction flag is 0, the BDPCM direction flag represents the horizontal direction as the prediction direction, wherein when the value of the BDPCM direction flag is 1, the BDPCM direction flag represents the vertical direction as the prediction direction [See Paragraph 126].
Regarding Claims 8 and 11, Zhu discloses wherein when a value of the BDPCM flag is 1, the BDPCM direction flag represents that the BDPCM is applied to the current block and the BDPCM direction flag is present. [See Paragraphs 118-126].
Regarding Claim 9, Zhu discloses wherein the stored intra prediction mode is used for prediction of a neighboring block of the current block [See Paragraphs 422-437, 444 and Figs. 9A-10].
Regarding Claim 10, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding Claim 15, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Allowable Subject Matter
Claims 3-6 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487